
	

115 SJ 59 IS: Authorization for Use of Military Force of 2018
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		2d Session
		S. J. RES. 59
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2018
			Mr. Corker (for himself, Mr. Kaine, Mr. Flake, Mr. Coons, Mr. Young, and Mr. Nelson) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		JOINT RESOLUTION
		To authorize the use of military force against the Taliban, al Qaeda, the Islamic State in Iraq and
			 Syria, and designated	associated forces, and to provide an updated,
			 transparent, and sustainable statutory basis for counterterrorism
			 operations.
	
 Whereas, since the enactment of the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) in response to the attacks of September 11, 2001, the nature of the ongoing armed conflict against al Qaeda, the Taliban, and associated forces has evolved to include numerous non-state terrorist groups, including the Islamic State in Iraq and Syria (ISIS), that pose a grave threat to the United States;
 Whereas it is appropriate for Congress to reaffirm the domestic legal basis for this ongoing conflict and the commitment of the political branches to victory, and to reassert the role of Congress in authorizing and conducting oversight of the use of military force; and
 Whereas Congress supports the ultimate goal of the Administration’s South Asia strategy, including a political settlement between the Government of Afghanistan and the Taliban that rejects terrorism, protects United States national interests, is in accordance with the Afghan constitution, and defends the rights of women and girls: Now, therefore, be it
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force of 2018. 2.PurposeThe purposes of this joint resolution are as follows:
 (1)To reaffirm that Congress, the President, and the American people stand united in their resolve to defeat the Taliban, al Qaeda, ISIS, and designated associated forces, and to express support for the United States Armed Forces and other United States personnel in this continuing armed conflict.
 (2)To replace the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) with an updated authorization that—
 (A)provides uninterrupted authority to use all necessary and appropriate force in the current and continuing armed conflict against the Taliban, al Qaeda, ISIS, and associated forces;
 (B)establishes rigorous congressional oversight and improves transparency; and
 (C)provides for regular congressional review and debate of the authorization provided by this joint resolution.
 (3)To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note).
			3.Authorization for use of United States Armed Forces
 (a)In generalThe President is authorized to use all necessary and appropriate force against— (1)the Taliban, al Qaeda, and the Islamic State in Iraq and Syria (ISIS); and
 (2)associated forces designated pursuant to section 5. (b)War Powers Resolution (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)).
 (2)Applicability of other requirementsNothing in this resolution supersedes any requirement of the War Powers Resolution (50 U.S.C. 1541 et seq.).
				4.Quadrennial review of the authorization for use of military force
 (a)Presidential submissionOn January 20, 2022, and again every 4 years thereafter, the President shall submit to Congress a report regarding the use of military force pursuant to this joint resolution, which shall include a proposal to repeal, modify, or leave in place this joint resolution.
 (b)Expedited congressional reconsiderationDuring the 60-calendar day period beginning on January 20, 2022, and again every 4 years thereafter, a qualifying resolution to repeal or modify this joint resolution shall be entitled to expedited consideration pursuant to section 9 of this joint resolution.
			5.Congressional oversight
			(a)Associated forces
 (1)Existing associated forcesThe following organizations, persons, or forces are designated associated forces covered by the authorization for use of military force provided by section 3(a) of this joint resolution:
 (A)Al Qaeda in the Arabian Peninsula. (B)Al Shabaab.
 (C)Al Qaeda in Syria (including Al Nusrah Front). (D)The Haqqani Network.
 (E)Al Qaeda in the Islamic Mahgreb (AQIM). (2)DesignationNot later than 30 calendar days after the date of the enactment of this joint resolution, the President shall designate all organizations, persons, or forces other than those listed in paragraph (1) that the President has determined are associated forces covered by the authorization for use of military force provided by section 3(a) of this joint resolution by submitting to the appropriate congressional committees and leadership a report listing all such associated forces.
 (3)New associated forceNot later than 48 hours after the President determines that a new organization, person, or force is an associated force covered by the authorization for use of military force provided by section 3(a) of this joint resolution, the President shall designate such organization, person, or force as an associated force by submitting a report to the appropriate congressional committees and leadership.
 (4)ReportEach report required by paragraph (2) or (3) shall contain detailed information providing the basis for the designation of each associated force, including classified information relating thereto.
 (5)Congressional reviewDuring the 60-calendar day period following the submission of any report pursuant to this subsection that designates a new organization, person, or force as an associated force (other than the associated forces identified in paragraph (1)), a qualifying resolution to amend this joint resolution to remove the authorization to use military force against such associated force shall be entitled to expedited procedures pursuant to section 9 of this joint resolution.
				(b)Geography
				(1)In general
 (A)Initial listNot later than 30 calendar days after the date of the enactment of this joint resolution, the President shall submit to the appropriate congressional committees and leadership a report detailing all foreign countries in which the United States is using military force pursuant to this joint resolution, including a detailed description of the military objectives and the organizations, persons, or forces targeted.
 (B)New foreign countriesNot later than 48 hours after the use of military force in a new foreign country pursuant to this joint resolution, the President shall submit an updated report required by this paragraph and consult with the appropriate congressional committees and leadership. Authorization for use of military force pursuant to this joint resolution in a new foreign country is contingent upon the reporting to Congress pursuant to this paragraph.
 (C)New foreign country definedIn this resolution, the term new foreign country means a foreign country other than Afghanistan, Iraq, Syria, Somalia, Yemen, or Libya not previously reported to Congress pursuant to this paragraph.
 (2)Congressional reviewDuring the 60-calendar day period following the submission of any report pursuant to this subsection that identifies a new foreign country in which the United States is using military force pursuant to this joint resolution, a qualifying resolution to amend this joint resolution to remove the authorization to use military force in such foreign country shall be entitled to expedited procedures pursuant to section 9 of this joint resolution.
 (c)Form of reportsThe reports required by this section may be submitted in a consolidated report, as appropriate, and shall be provided in unclassified form but may include a classified annex.
			6.Repeal of 2001 Authorization for Use of Military Force and uninterrupted authority
 (a)RepealThe Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541 note) is hereby repealed, effective 120 calendar days after the date of the enactment of this joint resolution.
 (b)Uninterrupted authorityThis joint resolution provides uninterrupted authority for ongoing military operations conducted pursuant to the Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541 note) as of the date of the enactment of this joint resolution. Subsection (a) shall not be construed otherwise.
 7.Repeal of 2002 Authorization for Use of Military ForceThe Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note) is hereby repealed, effective 120 calendar days after the date of the enactment of this joint resolution.
 8.DefinitionsIn this joint resolution— (1)the term appropriate congressional committees and leadership means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate;
 (B)the Majority and Minority Leaders of the Senate; (C)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives; and
 (D)the Speaker, the Majority Leader, and the Minority Leader of the House of Representatives; (2)the term associated forces means any organization, person, or force, other than a sovereign nation, that the President determines has entered the fight alongside and is a co-belligerent with al Qaeda, the Taliban, or ISIS, in hostilities against the United States or its coalition partners, or that has been a part of al Qaeda, the Taliban, ISIS, or an associated force designated pursuant to this authorization and is engaged in hostilities against the United States or its coalition partners; and
 (3)the term coalition partner has the meaning given that term in section 948a of title 10, United States Code, and for the purposes of such definition the hostilities engaged in by the United States are hostilities against al Qaeda, the Taliban, ISIS, or an associated force designated pursuant to this authorization.
			9.Expedited procedures
			(a)Period for review by congress
 (1)In generalThe expedited procedures provided by this section shall be available for the following joint resolutions:
 (A)Quadrennial reconsiderationA joint resolution that is described in subsection (b)(1)(A), during the 60-calendar day period after the date on which expedited congressional reconsideration begins pursuant to section 4(b).
 (B)Removal of a new associated forceA joint resolution that is described in subsection (b)(1)(B), during the 60-calendar day period after the date on which the President designates a new organization, person, or force as an associated force by submitting to the appropriate congressional committees and leadership a report required under section 5(a).
 (C)Removal of a new foreign countryA joint resolution that is described in subsection (b)(1)(C), during the 60-calendar day period after the date on which the President notifies the appropriate congressional committees and leadership in a report required by section 5(b)(1) that the United States is using military force in a new foreign country pursuant to this joint resolution.
					(b)Qualifying resolution
 (1)Qualifying resolutionIn this joint resolution, the term qualifying resolution means only a joint resolution of either House of Congress— (A)to repeal or modify this joint resolution—
 (i)the title of which is as follows: A joint resolution relating to the Authorization for Use of Military Force of 2018.; (ii)the sole matter after the resolving clause of which is the following: (a) The Authorization for Use of Military Force of 2018 is hereby _____., with the blank space being filled in with the words repealed or modified as provided in subsection (b);
 (iii)the matter in subsection (b), if applicable, is (b) Modification to the Authorization for Use of Military Force of 2018.—____, with the blank space being filled in with any modifications to the Authorization for Use of Military Force of 2018 that are relevant to such authorization; and
 (iv)that is introduced during the 30-calendar day period following each date on which expedited congressional reconsideration begins pursuant to section 4(b);
 (B)to amend this joint resolution to remove the authorization to use military force against an associated force designated by the President pursuant to this joint resolution—
 (i)the title of which is as follows: A joint resolution to remove the authorization for use of military force against an associated force provided by the Authorization for Use of Military Force of 2018.;
 (ii)that does not have a preamble; (iii)the sole matter after the resolving clause of which is the following: The Authorization for Use of Military Force of 2018 is hereby amended by adding at the end: As of the date of enactment of ____, this joint resolution shall not authorize the use of military force against ____.., with the first blank space being filled in with the title of the qualifying resolution and the second blank space being filled in with the name of the associated force; and
 (iv)that is introduced during the 30-calendar day period after the date on which the President designates such new associated force by submitting to the appropriate congressional committees and leadership a report required by section 5(a); or
 (C)to amend this joint resolution to remove the authorization to use military force in a new foreign country pursuant to this joint resolution—
 (i)the title of which is as follows: A joint resolution to remove the authorization for use of military force in a foreign country provided by the Authorization for Use of Military Force of 2018.;
 (ii)that does not have a preamble; (iii)the sole matter after the resolving clause of which is the following: The Authorization for Use of Military Force of 2018 is hereby amended by adding at the end: As of the date of enactment of ____ this joint resolution shall not authorize the use of military force in ____.., with the first blank space being filled in with the title of the qualifying resolution and the second blank space being filled in with the name of the foreign country; and
 (iv)that is introduced during the 30-calendar day period after the date on which the President notifies the appropriate congressional committees and leadership in a report required by section 5(b)(1) of this joint resolution that the United States is using military force in such new foreign country pursuant to this joint resolution.
 (2)Amendments(A)A qualifying resolution described in paragraph (1)(A) shall be subject only to relevant amendment.
 (B)No amendments shall be received to a qualifying resolution described in subparagraph (B) or (C) of paragraph (1).
 (3)Floor consideration in House of RepresentativesIf a committee of the House of Representatives to which a qualifying resolution has been referred has not reported any qualifying resolution within 10 calendar days after the expiration of the applicable 30-calendar day period for introduction of the qualifying resolution, that committee shall be discharged from further consideration of any qualifying resolution and any qualifying resolution shall be placed on the appropriate calendar.
				(4)Consideration in the Senate
 (A)Committee referralA qualifying resolution introduced in the Senate shall be referred to the Committee on Foreign Relations.
 (B)Reporting and dischargeIf the Committee on Foreign Relations has not reported any qualifying resolution within 10 calendar days after the expiration of the applicable 30-calendar day period for introduction of the qualifying resolution, the committee shall be discharged from consideration of any qualifying resolution introduced during the applicable 30-calendar day period and any such resolution shall be placed on the calendar.
 (C)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the applicable period for review provided by subsection (a), after the Committee on Foreign Relations of the Senate reports a qualifying resolution to the Senate or has been discharged from consideration of such a qualifying resolution, to move to proceed to the consideration of the qualifying resolution, except that no motion to proceed shall be in order after one motion to proceed to a qualifying resolution has been disposed of with respect to the same new associated force or the same new foreign country, or, in the case of a qualifying resolution described in subsection (b)(1)(A), after one motion to proceed to such a qualifying resolution has been disposed of. Consideration of the motion to proceed shall be limited to not more than 8 hours equally divided between the majority leader and the minority leader or their designees. The motion to consider is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. All points of order against the qualifying resolution are waived. If, after one motion to proceed to a qualifying resolution has been disposed of, any qualifying resolution regarding the same new associated force or the same new foreign country remains on the calendar, a motion to proceed to consider such resolution shall not be in order for the remainder of the Congress. If, after one motion to proceed to a qualifying resolution identified in subsection (b)(1)(A) has been disposed of, any qualifying resolution remains on the calendar, a motion to proceed to consider such resolution shall not be in order for the remainder of the Congress.
 (D)Consideration of veto messagesDebate in the Senate of any veto message with respect to a qualifying resolution, including all debatable motions and appeals in connection with the joint resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.
 (5)Rules of House of Representatives and SenateThis section is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a qualifying resolution, and supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 10.Conforming amendmentSection 1021 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 801 note) is amended—
 (1)in subsection (a), by inserting and the Authorization for Use of Military Force of 2018 after the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); (2)in subsection (b)(2), by inserting , the Islamic State in Iraq and Syria (ISIS), after the Taliban; and
 (3)in subsection (c)(1), by inserting or the Authorization for Use of Military Force of 2018 after the Authorization for Use of Military Force. 11.SeverabilityIf any provision of this joint resolution, or the application of any provision to any person or circumstance, is held to be unconstitutional, the remainder of this joint resolution, and the application of the provisions of this joint resolution to any person or circumstance, shall not be affected.
